A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Exhibit SECOND AMENDMENT This Second Amendment to the Supply Agreement is made on the 11th day of February, 2010 by and between Ford Motor Company, a Delaware corporation ("Ford") and Dollar Thrifty Automotive Group, Inc., a Delaware corporation (DTG) and shall be effective as of February 24, WITNESSETH: WHEREAS, Ford and DTG (the "Parties") entered into a Supply Agreement dated February 9th, 2009, and executed the First Amendment to the Supply Agreement on July 22nd, 2009 (the "First Amendment").Together the Supply Agreement and the First Amendment constitute the AGREEMENT.The AGREEMENT sets forth terms and conditions under which Ford will provide, and DTG will acquire, Ford Vehicles for use or in support of businesses conducted by DTG or franchised by DTG's subsidiaries at various locations in the United States; and WHEREAS, the term of the AGREEMENT expires on August 31, 2012 and the Parties desire to extend the term of the AGREEMENT for an additional period of one year, and include volume requirements for such year. NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.The term of the AGREEMENT is hereby extended for a period of one year, expiring August 31, 2013 (the "Termination Date").The AGREEMENT shall be upon the same terms and conditions as stated except that it shall be amended so that Section 1a “Term of Agreement” shall be deleted and replaced with the following and shall read: “The
